COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  Zimmerman Truck Lines, Inc. and Chad         §               No. 08-17-00131-CV
  Frymire,
                                               §                 Appeal from the
                       Appellants,
                                               §            County Court at Law No. 3
  v.
                                               §             of El Paso County, Texas
  Katrina Pastran,
                                               §              (TC# 2012DCV04303)
                        Appellee.
                                            §
                                          ORDER

       The Court GRANTS the Appellee’s third motion for extension of time to file the brief

until March 14, 2018. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. John Mobbs, the Appellee’s Attorney, prepare

the Appellee’s brief and forward the same to this Court on or before March 14, 2018.

       IT IS SO ORDERED this 12th day of February, 2018.




                                            PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.